United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3350
                        ___________________________

                            Ronald DeWayne Smullin,

                      lllllllllllllllllllll Plaintiff - Appellant,

                                          v.

 Brett Duncan; Arthur Bentley, Doctor, Craighead County Jail; Chasity Jackson,
     Nurse, Craighead County Jail; Officer Peaster; Matt Hall, Assistant Jail
Administrator; Andy Allison, Jailor; Marty Boyd, Sheriff, Craighead County; Gary
                                      Etter,

                     lllllllllllllllllllll Defendants - Appellees.
                                      ____________

                    Appeal from United States District Court
                 for the Eastern District of Arkansas - Jonesboro
                                  ____________

                             Submitted: April 7, 2017
                              Filed: April 27, 2017
                                  [Unpublished]
                                 ____________

Before RILEY, ARNOLD, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.
       In this pro se 42 U.S.C. § 1983 action, Arkansas prisoner Ronald Smullin
appeals after the district court1 adversely granted summary judgment on his claims
arising out of his pretrial detention at the Craighead County Detention Center.
Smullin has filed motions in this court for appointed counsel and for oral argument.
After carefully reviewing the record and the parties’ arguments on appeal, we
conclude that the district court properly disposed of the claims that have been
addressed by Smullin on appeal. See Hess v. Ables, 714 F.3d 1048, 1015 n.2 (8th Cir.
2013) (claim was abandoned where appellant did not brief court on why dismissal
was improper); Beaulieu v. Ludeman, 690 F.3d 1017, 1024 (8th Cir. 2012) (grant of
summary judgment is reviewed de novo); see also Jackson v. Riebold, 815 F.3d 1114,
1119-20 (8th Cir. 2016) (discussing deliberate-indifference claims based on delay in
treatment); Fourte v. Faulkner Cty., Ark., 746 F.3d 384, 387 (8th Cir. 2014)
(discussing deliberate-indifference claims based on inadequate treatment).
Accordingly, we affirm. See 8th Cir. R. 47B. We also deny as moot Smullin’s
pending motions for counsel and for oral argument.
                        ______________________________




      1
        The Honorable Beth M. Deere, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).

                                        -2-